                    Case 19-11396-MFW          Doc 71      Filed 07/09/19       Page 1 of 1



                                 UNITED STATES DEPARTMENT OF JUSTICE
                                 OFFICE OF THE UNITED STATES TRUSTEE
                                         DISTRICT OF DELAWARE

IN THE MATTER OF:                                          :       Chapter 11
                                                           :
HDR Holding, Inc., et al.,                                 :       Case No. 19-11396 (MFW)
                                                           :
                                                           :       Jointly Administered
          Debtor(s).                                       :       NOTICE OF APPOINTMENT
----------------------------------                         :       OF COMMITTEE OF
                                                           :       UNSECURED CREDITORS

                                                                                                           :


       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following persons to
the Committee of Unsecured Creditors in connection with the above captioned cases:


1.                 DNOW L.P., Attn: Jordan Chester, Senior Counsel, 7402 N. Eldridge Parkway, Houston,
                   TX 77041, Phone: 281-823-4863, Fax: 281-823-5225

2.                 General Engineering Company, Attn: John E. Owens, President, P.O. Box 549,
                   Abingdon, VA 24212, Phone: 276-628-6068, Fax: 276-628-4311

3.                 Kutzner Manufacturing Industries Inc., Attn: Paul M. Renninger, President, 3255
                   Meetinghouse Road, Telford, PA 18969 Phone: 215-721-1712, Fax: 215-721-0751



                                                  ANDREW R. VARA
                                                  Acting United States Trustee, Region 3


                                                  /s/ Linda Casey for
                                                  T. PATRICK TINKER
                                                  ASSISTANT UNITED STATES TRUSTEE

DATED: July 9, 2019

Attorney assigned to this Case: Linda Casey, Esquire, Phone: (302) 573-6491, Fax: (302) 573-6497
Debtors’ Counsel: Sean T. Greecher, Esquire, Phone: (302) 571-6600, Fax: (302) 571-1253




________________
         1
                This is an amended appointment, to replace Brown and Caldwell, who has resigned from the
Committee, with Mallinckrodt Pharmaceuticals.
